Citation Nr: 1041307	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis and 
dysuria.

2.  Entitlement to service connection for gout of the left great 
toe.

3.  Entitlement to an initial rating greater than 20 percent for 
degenerative disc disease of the lumbosacral spine.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for a right wrist 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
A videoconference Board hearing was held at the RO in July 2010 
before the undersigned and a copy of the hearing transcript has 
been added to the record.

The Board notes that, when he filed his claims of service 
connection in November 2005 prior to his discharge from active 
service through the Benefits Delivery at Discharge (BDD) program, 
the Veteran filed a claim of service connection for "gout."  
The RO erroneously determined that this expressed an intent to 
file a claim of service connection for gout of the right great 
toe; in fact, a review of the Veteran's service treatment 
records, including those provided through the BDD, shows that he 
was treated for gout of the left great toe on several occasions 
during his approximately 20 years of active service.  He was not 
treated for any right great toe problems during active service.  
When the Veteran perfected a timely appeal in October 2008, in 
statements on his substantive appeal (VA Form 9), he notified the 
RO of its error in adjudicating a claim of service connection for 
gout of the right great toe when, in fact, he had filed a claim 
of service connection for gout of the left great toe.  Although 
the RO was on notice at least as of October 2008 of this error, 
it continued processing an appeal for service connection for gout 
of the right great toe.  The Veteran also testified at his July 
2010 Board videoconference hearing that he had experienced gout 
of the left great toe continuously since active service.  After 
a review of the claims file, the Board concludes that the 
Veteran's claim of service connection for gout of the left great 
toe is before VA and must be remanded for additional development.

The issues of entitlement to service connection for 
radiculopathy of the bilateral lower extremities and for 
depression, each including as secondary to service-
connected degenerative disc disease of the lumbosacral 
spine, have been raised by the record but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
The Veteran testified before the Board in July 2010 that 
he intended to file these claims at the RO.  Therefore, 
the Board does not have jurisdiction over these claims and 
they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for gout of the 
left great toe and to an initial rating greater than 20 percent 
for degenerative disc disease of the lumbosacral spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran does 
not experience any current disability due to prostatitis and 
dysuria which could be attributed to active service.

2.  In testimony at his July 22, 2010, videoconference Board 
hearing, prior to the promulgation of a decision in the appeal, 
the Veteran, through his service representative, requested 
withdrawal of his appeal with respect to the denial of his claims 
of service connection for left ear hearing loss, a right wrist 
disability, and for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  Prostatitis and dysuria were not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issues of entitlement to service connection 
for left ear hearing loss, a right wrist disability, and for a 
bilateral knee disability.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

With respect to the Veteran's service connection claim for 
prostatitis and dysuria, the Board observes that, in a letter 
issued in November 2005, VA notified the appellant of the 
information and evidence needed to substantiate and complete this 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to active 
service and noted other types of evidence the Veteran could 
submit in support of this claim.  The Veteran also was informed 
of when and where to send the evidence.  After consideration of 
the contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of this 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for prostatitis and 
dysuria.  Thus, any failure to develop this claim under the VCAA 
cannot be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had 
the opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to substantiate a 
claim of service connection was issued to the Veteran in November 
2005 prior to the currently appealed rating decisions issued in 
April 2007.  Because the appellant's service connection claim for 
prostatitis and dysuria is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  The Veteran does not contend, and the 
evidence does not show, that he is in receipt of Social Security 
Administration (SSA) disability benefits such that a remand to 
obtain his SSA records is required.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which address 
the contended causal relationship between the claimed disability 
and active service.  There is no competent medical evidence, to 
include a nexus opinion, which indicates that the Veteran 
experiences any current disability due to prostatitis and dysuria 
which could be attributed to active service.  Thus, there is no 
competent evidence, other than the Veteran's statements, which 
indicates that his claimed disability may be associated with 
service.  The Veteran is not competent to testify as to etiology 
of his claimed disability as it requires medical expertise to 
diagnose.  In summary, VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

Service Connection for Prostatitis

The Veteran contends that he incurred prostatitis and dysuria 
during active service.  The Veteran testified in July 2010 that 
he had been told that he had an enlarged prostate during active 
service and he urinated frequently at night.  He testified 
further that he continued to experience prostate pain and 
swelling.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for prostatitis and 
dysuria.  The Veteran's service treatment records show that, 
although he complained of prostatitis and dysuria on several 
occasions during active service, these complaints were acute, 
transitory, and resolved with in-service treatment.  The Veteran 
denied any relevant medical history and clinical evaluation was 
normal at his enlistment physical examination  in January 1986.  
On subsequent periodic physical examination in September 1989, 
the Veteran denied all relevant medical history and his 
urinalysis was negative.  Although the Veteran reported a medical 
history of frequent or painful urination on periodic physical 
examination in December 1994, the in-service examiner attributed 
this to prostatitis in the past and noted that the Veteran 
currently was asymptomatic.  The Veteran's urinalysis was 
negative and clinical evaluation was normal.

On outpatient treatment in September 1995, the Veteran complained 
of painful urination which had lasted for 2 days.  He stated that 
this problem was reoccurring and he had never been diagnosed as 
having a sexually transmitted disease.  He also stated that he 
had been told that he might have prostate problems.  A history of 
prostatitis in the past was noted.  Urinalysis was negative.  
Physical examination showed his prostate was boggy and tender to 
palpation.  

In October 1995, the Veteran complained of dysuria which had 
lasted for 1 month.  It was noted that he had been seen in August 
1994 for the same problem and had been prescribed Septra but had 
to interrupt his antibiotic therapy due to a tonsillectomy.  The 
Veteran stated that he had been diagnosed as having a prostate 
infection.  Objective examination showed he was in no acute 
distress.  The assessment was possible prostate infection.

In January 1996, he complained of a history of recent dysuria, 
some urinary hesitancy, and a sensation of incomplete voiding.  
Urinalysis was positive for blood.  The Veteran reported a 
history of dysuria for several months or up to 1 year.  He also 
reported experiencing frequent urination, no hesitancy or 
dribbling, and nocturia 3-4 times a night.  He denied any 
incontinence or urethral discharge.  Objective examination showed 
a normal male, circumstanced, with bilaterally descended testes 
without masses and normal size and shape.  Urinalysis was clear 
with no cells or organisms.  The assessment included questionable 
chronic bacterial prostate.  Cystoscopy in February 1996 was 
normal.  The in-service examiner stated that, by history, it was 
doubtful that the Veteran had chronic bacterial prostatitis 
because his symptoms were relieved by abstinence from caffeine 
and chocolate.  

In March 1996, the Veteran reported that his prostate symptoms 
had resolved completely.  His urinalysis was clean.  The 
impression was questionable chronic bacterial prostatitis.

In January 2000, the Veteran's complaints included pain when 
urinating and a small lump in his testicles which he had noticed 
1 month earlier.  Objective examination showed no mass or 
tenderness in the testicles.  The assessment was rule-out 
prostatitis.  The Board observes that the notation of "rule-
out" prostatitis in January 2000 does not equate with a meeting 
of the diagnostic criteria for this disability, however.  Rather 
it merely raised the possibility of the disability; it clearly is 
not a confirmed diagnosis.

On periodic physical examination in November 2001, clinical 
evaluation showed a slightly enlarged prostate which was 
anodular.  The Veteran's urinalysis was negative.  Slight 
prostate enlargement without nodules and benign prostatic 
hypertrophy were noted in the summary of defects and diagnoses.

On periodic physical examination in February 2003, the Veteran 
denied any medical history of swollen or painful joints and 
reported a history of frequent or painful urination.  Clinical 
evaluation showed a slightly enlarged prostate.  The Veteran's 
urinalysis was negative.  

On periodic physical examination in March 2004, the Veteran 
reported a history of swollen or painful joints and frequent or 
painful urination.  Clinical evaluation showed that the Veteran's 
prostate was normal size for his age with no masses.  The 
Veteran's urinalysis was negative.   

On periodic physical examination in May 2005, the Veteran's 
medical history included foot trouble, swollen or painful joints, 
and frequent or painful urination.  The Veteran reported that he 
had been treated for gout in April 2005, continued experiencing 
pain due to gout, and was taking medication for this complaint.  
He also reported that he had experienced chronic prostate 
problems since 1992, urinated 4 times at night, and had an 
enlarged prostate.  Clinical evaluation was normal.  The 
Veteran's urinalysis was negative.  Gout was listed in the 
summary of defects and diagnoses.

On a VA pre-discharge examination in December 2005, the Veteran's 
complaints included prostatitis with dysuria.  The Veteran 
reported experiencing intermittent prostatitis with dysuria since 
1992 and he still experienced these symptoms every 3 months.  He 
reported that his last treatment with antibiotics for prostatitis 
with dysuria occurred in 1998.  Objective examination showed no 
suprapubic tenderness or flank tenderness to palpation.  The male 
genitalia were intact and normal.  The Veteran's urinalysis was 
within normal limits.  The assessment included a history of 
prostatitis/dysuria, treated with antibiotics, last episode in 
1998.

At the Veteran's separation physical examination in January 2006, 
he reported a medical history of swollen or painful joints and 
frequent or painful urination.  Clinical evaluation of the 
prostate was normal.  The Veteran's urinalysis was negative.  It 
was noted that the Veteran was undergoing ongoing urology 
treatment for prostatitis.  

The post-service medical evidence shows that, on private 
outpatient treatment in May 2008, the Veteran complained of 
frequent urination, occasional feelings of urinary urgency, 
incomplete emptying of bladder, urinary hesitancy, and a smaller 
urine stream with post-void dribbling.  His problems included 
feelings of urinary urgency, prostatitis, and benign prostatic 
hypertrophy.  Urinalysis was negative.  He reported voiding about 
once an hour.  He denied urinary retention.  Physical examination 
showed no abnormalities in the meatus of the urethra, a normal, 
circumcised penis, normal scrotum, normal testes, and normal 
epididymis.  The assessment included benign prostatic 
hypertrophy, an enlarged prostate, and lower urinary tract 
symptoms.

The Board acknowledges that the Veteran was treated for 
occasional bouts of prostatitis and dysuria during his 20 years 
of active service.  As noted, however, it appears that each of 
these episodes was acute, transitory, and resolved with in-
service antibiotic treatment.  The Board also acknowledges that 
the Veteran was diagnosed as having an enlarged prostate during 
active service.  There is no indication, however, that this 
resulted in any chronic disability.  The Veteran's pre-discharge 
VA examination in December 2005, approximately 4 months prior to 
his discharge from active service, showed that, at worst, the 
Veteran had a history of prostatitis/dysuria which had been 
treated with antibiotics and was resolved.  Although the Board 
recognizes that the Veteran has been treated for prostate 
problems, including an enlarged prostate, since his service 
separation in April 2006, there is no indication that any of the 
Veteran's post-service prostate problems are related to active 
service.  Nor is there any indication in the more recent 
treatment records that the Veteran experiences any disability due 
to prostatitis and dysuria which could be attributed to active 
service.  The Veteran also has not identified or submitted any 
evidence which relates his claimed prostatitis and dysuria to 
active service.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection is not warranted in the absence of proof of current 
disability.  Absent evidence of current disability due to 
prostatitis and dysuria which could be attributed to active 
service, the Board finds that service connection for prostatitis 
and dysuria is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (finding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  The 
absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr v. Nicholson, 21 
Vet. App. 303 (2007) ("Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms").  In determining whether 
statements submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, consistency 
with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of prostatitis and dysuria have been continuous 
since service.  He asserts that he continued to experience 
symptoms relating to this disability after he was discharged from 
service.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of prostatitis and dysuria after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.

The Board finds that the Veteran's more recently-reported history 
of continued symptoms since active service is inconsistent with 
the other lay and medical evidence of record.  The Board notes 
that the Veteran sought treatment for prostate problems, 
including frequent urination, since discharge from service.  
Significantly, when seen on private outpatient treatment for a 
complaint of frequent urination in May 2008, the Veteran did not 
report any in-service medical history to the private examiner who 
was treating him.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(holding that lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  Such histories reported by the Veteran for 
treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Id.  The Veteran did not claim that 
symptoms of his claimed disability began in or soon after service 
until he filed his current VA disability compensation claim.  
Such statements made for VA disability compensation purposes are 
of lesser probative value than his previous statements made for 
treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) 
(finding that, although Board must take into consideration the 
Veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).  

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
Veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous 
statements made for treatment purposes and his own previous 
histories of onset of symptoms given after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.

Dismissal of Service Connection Claims

Finally, with respect to the Veteran's claims of service 
connection for left ear hearing loss, a right wrist disability, 
and a bilateral knee disability, the Board notes that it may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  38 U.S.C.A. § 7105 
(West 2002).  An appeal may be withdrawn as to any or all issues 
involved in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In this case, the appellant testified at his 
videoconference Board hearing on July 22, 2010, prior to the 
promulgation of this decision, that he was withdrawing his appeal 
for service connection for left ear hearing loss, a right wrist 
disability, and for a bilateral knee disability.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these claims.  Accordingly, the 
Board does not have jurisdiction to review these claims and they 
are dismissed.


ORDER

Entitlement to service connection for prostatitis and dysuria is 
denied.

Entitlement to service connection for left ear hearing loss is 
dismissed.

Entitlement to service connection for a right wrist disability is 
dismissed.

Entitlement to service connection for a bilateral knee disability 
is dismissed.


REMAND

As noted in the Introduction, it appears that the RO mistakenly 
adjudicated a claim of service connection for gout of the right 
great toe when, in fact, the Veteran filed a claim of service 
connection for gout of the left great toe when he filed his 
claims through the BDD program in November 2005.  The Veteran's 
service treatment records show that he was treated for gout of 
the left great toe on several occasions during his 20 years of 
active service.  Unfortunately, on VA examination in December 
2005, only the right great toe was examined; thus, this 
examination is inadequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2010).  Accordingly, on remand, the Board finds that the 
Veteran should be scheduled for another VA examination which 
addresses the contended causal relationship between his claimed 
gout of the left great toe and active service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that, when VA 
undertakes to provide an examination, such examination must be 
adequate for rating purposes).

The Veteran also contends that his service-connected degenerative 
disc disease of the lumbosacral spine ("low back disability") 
is more disabling than currently evaluated.  He also contends 
that his service-connected low back disability has worsened since 
his most recent VA examination in December 2005.  The Veteran 
testified at his July 2010 videoconference Board hearing that he 
experienced back spasms all of the time and was unable to lift 
anything due to his back pain.  Accordingly, the Board finds 
that, on remand, the Veteran should be scheduled for an updated 
VA examination to determine the current nature and severity of 
his service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for gout of the left great toe and/or for his 
service-connected degenerative disc disease 
of the lumbosacral spine since his separation 
from active service.  Obtain all VA treatment 
records which have not been obtained already.  
Once signed releases are received from the 
Veteran, obtain all private treatment records 
which have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file and communicated 
to the Veteran.

2.  Then, schedule the Veteran for 
appropriate examination to determine the 
nature and etiology of his gout of the left 
great toe.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that gout of the left great toe, if 
diagnosed, is related to active service.  A 
complete rationale must be provided for any 
opinion(s) expressed.

3.  Then, schedule the Veteran for 
appropriate examination to determine the 
nature and severity of his service-connected 
degenerative disc disease of the lumbosacral 
spine.  The claims file must be provided 
to the examiner(s) for review.  All 
appropriate testing, to include range of 
motion studies (in degrees), should be 
conducted.  The examiner(s) should determine 
whether the Veteran's service-connected 
degenerative disc disease of the lumbosacral 
spine is manifested by ankylosis in any 
segment of the spine (whether favorable or 
unfavorable).  A complete rationale must be 
provided for any opinion(s) expressed.

4.  Thereafter, readjudicate the Veteran's 
claims of service connection for gout of the 
left great toe and for an initial rating 
greater than 20 percent for degenerative disc 
disease of the lumbosacral spine.  If the 
benefits sought on appeal remain denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


